                                          Case 4:20-cv-07460-YGR Document 11 Filed 04/13/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CYMEYON HILL,
                                   7                                                         Case No. 20-cv-07460-YGR (PR)
                                                         Plaintiff,
                                   8                                                         ORDER OF DISMISSAL WITH LEAVE
                                                  v.                                         TO AMEND
                                   9
                                         OFFICER VENTURA, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12     I.   INTRODUCTION
Northern District of California
 United States District Court




                                  13          Plaintiff, a civil detainee currently in custody at Salinas Valley State Prison (“SVSP”),

                                  14   filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983.1 Plaintiff’s motion for leave to

                                  15   proceed in forma pauperis will be granted in a separate order.

                                  16          Plaintiff has named as Defendants in this action the following SVSP staff: Correctional

                                  17   Officers Ventura and J. Garcia2; Acting Warden M. B. Atchley; and Chief Executive Officer G.

                                  18   Padilla. Dkt. 1 at 2.3 Venue is proper because the events giving rise to the claims are alleged to

                                  19   have occurred at SVSP, which is located in this judicial district. See 28 U.S.C. § 1391(b).

                                  20   Plaintiff seeks injunctive relief and nominal punitive damages.

                                  21

                                  22
                                              1
                                  23            Petitioner had initially filed the instant civil rights action in the Eastern District of
                                       California. See Dkt. 1. Thereafter, the Eastern District ordered the case transferred to the
                                  24   Northern District. Dkt. 5. It was then transferred from the Eastern District to this Court. Dkt. 6.

                                  25
                                              2
                                                 The Clerk of the Court listed one of the named defendants as “Sheriff F. Garcia” because
                                       Plaintiff’s handwriting on his complaint is difficult to decipher. See Dkt. 1 at 1-2. However, upon
                                  26   reading the complaint more closely, the Court has deciphered his handwriting and directs the
                                       Clerk to correct this Defendant’s title and the first initial of the first name from “Sheriff F. Garcia”
                                  27   to “Correctional Officer J. Garcia.” See id. at 1-2.

                                  28
                                              3
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                          Case 4:20-cv-07460-YGR Document 11 Filed 04/13/21 Page 2 of 7



                                        II.   DISCUSSION
                                   1
                                              A.     Standard of Review
                                   2
                                              A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                   3
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                   4
                                       § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                   5
                                       that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                   6
                                       monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se
                                   7
                                       pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
                                   8
                                       Cir. 1988).
                                   9
                                              To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
                                  10
                                       (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that
                                  11
                                       the alleged violation was committed by a person acting under the color of state law. West v.
                                  12
Northern District of California




                                       Atkins, 487 U.S. 42, 48 (1988).
 United States District Court




                                  13
                                              Under Federal Rule of Civil Procedure 20, persons may be joined in one action as
                                  14
                                       defendants only if “(A) any right to relief is asserted against them jointly, severally, or in the
                                  15
                                       alternative with respect to or arising out of the same transaction, occurrence, or series of
                                  16
                                       transactions or occurrences; and (B) any question of law or fact common to all defendants will
                                  17
                                       arise in the action.” Fed. R. Civ. P. 20(a).
                                  18
                                              B.     Legal Claims
                                  19
                                              Under “Claim I” of the “Cause of Action” section on the complaint form, Plaintiff claims
                                  20
                                       that on three occasions, September 21, 23 and 24, 2020, Defendants Ventura and Garcia “were
                                  21
                                       malicious and retail[a]tory by tampering with Plaintiff[’s] religious diet by removing items off of
                                  22
                                       [his] food tray and serving [him] rancid food.” Dkt. 1 at 3. Plaintiff claims that he has “los[t] over
                                  23
                                       15 pounds and has had severe headache[s] and dizzine[ss] and severe stomach pains because of
                                  24
                                       the retaliation.” Id. Plaintiff adds that he alerted Defendants Atchley and Padilla about
                                  25
                                       Defendants Ventura’s and Garcia’s retaliatory misconduct by filing a grievance, but it was denied.
                                  26
                                       Id. at 4-6. Currently, Plaintiff’s allegations, when liberally construed, do not state cognizable
                                  27
                                       claims for relief under the First Amendment and the Religious Land Use and Institutionalized
                                  28
                                                                                          2
                                          Case 4:20-cv-07460-YGR Document 11 Filed 04/13/21 Page 3 of 7




                                   1   Persons Act ("RLUIPA"). See O’Lone v. Shabazz, 482 U.S. 342, 349 (1987) (holding prison

                                   2   regulation impinging on inmate’s First Amendment right to free exercise of religion must be

                                   3   reasonably related to legitimate penological interests); 42 U.S.C. § 2000cc-1(a) (“No government

                                   4   shall impose a substantial burden on the religious exercise of a person residing in or confined to an

                                   5   institution . . . even if the burden results from a rule of general applicability, unless the

                                   6   government demonstrates that imposition of the burden on that person (1) is in furtherance of a

                                   7   compelling governmental interest; and (2) is the least restrictive means of furthering that

                                   8   compelling governmental interest.”). First, Plaintiff has not named his religion. He has also failed

                                   9   to explain what religious diet he has been granted at SVSP. To the extent that Plaintiff is

                                  10   supporting his claim with three instances during which his “religious diet” was tampered with and

                                  11   replaced with “rancid food,” such an allegation at most supports a claim for negligence, which is

                                  12   insufficient to support a constitutional claim for relief. See Estelle v. Gamble, 429 U.S. 97, 106
Northern District of California
 United States District Court




                                  13   (1976) (establishing that deliberate indifference requires more than negligence). Accordingly,

                                  14   Plaintiff shall be given an opportunity to amend Claim I. In amending this claim, Plaintiff is

                                  15   advised that liability may be imposed on an individual defendant under section 1983 only if he can

                                  16   show that the defendant proximately caused the deprivation of a federally protected right, i.e., a

                                  17   violation of his right to the free exercise of his religion. See Leer v. Murphy, 844 F.2d 628, 634

                                  18   (9th Cir. 1988); Harris v. City of Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981). A person

                                  19   deprives another of a constitutional right within the meaning of section 1983 if he does an

                                  20   affirmative act, participates in another’s affirmative act or omits to perform an act which he is

                                  21   legally required to do, that causes the deprivation of which the plaintiff complains. See Leer, 844

                                  22   F.2d at 633.

                                  23           The Court also finds not cognizable any claims under Claim I relating to the potential

                                  24   liability of Defendants Atchley and Padilla, who allegedly reviewed and rejected Plaintiff's

                                  25   grievance. There is no constitutional right to a prison or jail administrative appeal or grievance

                                  26   system in California, and therefore no due process liability for failing to process or decide an

                                  27   inmate appeal properly. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v.

                                  28   Adams, 855 F.2d 639, 640 (9th Cir. 1988). If a defendant only denied an inmate appeal about a
                                                                                           3
                                          Case 4:20-cv-07460-YGR Document 11 Filed 04/13/21 Page 4 of 7




                                   1   religious problem that already had occurred and was complete (e.g., the denial of religious diet on

                                   2   a past date), there would be no liability for a constitutional violation; however, where the problem

                                   3   is an ongoing religious need and the request is made in an inmate appeal to remedy the ongoing

                                   4   problem, liability can be based on the denial of an inmate appeal, just as it could be based on the

                                   5   denial of a verbal request from the inmate. Cf. Jett v. Penner, 439 F.3d 1091, 1098 (9th Cir. 2006)

                                   6   (supervisor may be liable for deliberate indifference to a serious medical need, for instance, if he

                                   7   or she fails to respond to a prisoner’s request for help). It seems that Plaintiff also wishes to sue

                                   8   Defendants Atchley and Padilla in their supervisory capacities. Plaintiff is cautioned that there is

                                   9   no respondeat superior liability under section 1983, i.e. no liability under the theory that one is

                                  10   responsible for the actions or omissions of an employee. Liability under section 1983 arises only

                                  11   upon a showing of personal participation by the defendant. Taylor v. List, 880 F.2d 1040, 1045

                                  12   (9th Cir. 1989). A supervisor may be liable under section 1983 upon a showing of (1) personal
Northern District of California
 United States District Court




                                  13   involvement in the constitutional deprivation, or (2) a sufficient causal connection between the

                                  14   supervisor’s wrongful conduct and the constitutional violation. See Starr v. Baca, 652 F.3d 1202,

                                  15   1206-07 (9th Cir. 2011). Therefore, Plaintiff’s supervisory liability claims and any claims

                                  16   involving the grievance system against Defendants Atchley and Padilla are also DISMISSED with

                                  17   leave to amend.

                                  18          Finally, the Court also points out that Plaintiff has attached seven other pages to the

                                  19   complaint form in which he seems to raise other multiple claims (that take place from May 27,

                                  20   2020 through September 23, 2020) against numerous defendants, all employees of SVSP. See

                                  21   Dkt. 1 at 4-10. However, Plaintiff’s other claims, involving multiple defendants committing

                                  22   different acts at different times over a period four months, are unrelated by fact or law. They run

                                  23   afoul of Federal Rule of Civil Procedure 20. Plaintiff attempts to link these disparate events by

                                  24   alleging that they are acts of retaliation by SVSP prison officials (some of whom he has

                                  25   collectively described as “Greenwall” conspirators), who target Plaintiff because he regularly files

                                  26   inmate grievances against them. This is insufficient to justify the inclusion of these disparate

                                  27   claims in one action because his claims fail to link the named Defendants and the numerous

                                  28   aforementioned claims (against other unnamed Defendants) together. As mentioned, these
                                                                                          4
                                          Case 4:20-cv-07460-YGR Document 11 Filed 04/13/21 Page 5 of 7




                                   1   remaining claims involve other unnamed defendants committing different acts at different times

                                   2   over four-month period, including claims of assault, excessive force, retaliation, failure to protect,

                                   3   retaliation based on filing grievances, excessive force and denial of treatment for resulting injuries,

                                   4   and denial of medical treatment. See Dkt. 1 at 4-10. In that they are unrelated by fact or law to

                                   5   the claims under Claim I, they may not be maintained.

                                   6            A plaintiff may properly join as many claims as he or she has against an opposing party.

                                   7   Fed. R. Civ. P. 18(a). Nevertheless, while multiple claims against a single party may be alleged in

                                   8   a single complaint, unrelated claims against different defendants must be alleged in separate

                                   9   complaints. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (finding, under Rule 18(a),

                                  10   prisoner improperly brought complaint raising fifty distinct claims against twenty-four

                                  11   defendants). Further, as mentioned above, parties may be joined as defendants only if “there is

                                  12   asserted against them jointly, severally, or in the alternative, any right to relief in respect of or
Northern District of California
 United States District Court




                                  13   arising out of the same transaction, occurrence, or series of transactions or occurrences and if any

                                  14   question of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a).

                                  15   As a practical matter, this means that claims involving different parties cannot be joined together

                                  16   in one complaint if the facts giving rise to the claims were not factually related in some way—that

                                  17   is, if there was not similarity in the factual background of a claim. Coughlin v. Rogers, 130 F.3d

                                  18   1348, 1350 (9th Cir. 1997). General allegations are not sufficient to constitute similarity when the

                                  19   specifics are different. Id. The Court, on its own initiative, may dismiss misjoined parties from an

                                  20   action, and any claim against a misjoined party may be severed and proceeded with separately.

                                  21   Fed. R. Civ. P. 21. Therefore, because the Court has found that the remaining claims are unrelated

                                  22   to Claim I, these claims are DISMISSED without prejudice to Plaintiff bringing them in separate

                                  23   actions, either in state or federal court.

                                  24           Accordingly, Plaintiff will be given an opportunity to cure the aforementioned deficiencies

                                  25   to the claims under Claim I by way of a filing an amended complaint—only raising Claim I—if he

                                  26   can in good faith allege facts, subject to proof, that cure the pleading deficiencies noted above.

                                  27   Thus, Claim I is DISMISSED with leave to amend. All the remaining claims are DISMISSED

                                  28   without prejudice to Plaintiff bringing them in separate actions, either in state or federal court.
                                                                                           5
                                          Case 4:20-cv-07460-YGR Document 11 Filed 04/13/21 Page 6 of 7



                                       III.   CONCLUSION
                                   1
                                              For the foregoing reasons, the Court orders as follows:
                                   2
                                              1.      Plaintiff’s complaint is DISMISSED with leave to amend. Plaintiff may file an
                                   3
                                       amended complaint—only raising Claim I—if he can in good faith allege facts, subject to proof,
                                   4
                                       that cure the pleading deficiencies noted above. All the remaining claims are DISMISSED
                                   5
                                       without prejudice to Plaintiff bringing them in separate actions, either in state or federal court.
                                   6
                                              2.      Within twenty-eight (28) days from the date of this Order, Plaintiff shall file his
                                   7
                                       amended complaint as set forth above. Plaintiff must use the attached civil rights form, write the
                                   8
                                       case number for this action—Case No. C 20-7460 YGR (PR)—on the form, clearly label the
                                   9
                                       complaint “Amended Complaint,” and complete all sections of the form. Because the amended
                                  10
                                       complaint completely replaces the original complaint, Plaintiff must include in it all the claims he
                                  11
                                       wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.), cert. denied, 506 U.S.
                                  12
Northern District of California




                                       915 (1992). He may not incorporate material from the original complaint by reference. If Plaintiff
 United States District Court




                                  13
                                       wishes to attach any additional pages to the civil rights form, he shall maintain the same format as
                                  14
                                       the form, i.e., answer only the questions asked in the “Exhaustion of Administrative Remedies”
                                  15
                                       section without including a narrative explanation of each grievance filed. Plaintiff’s failure to
                                  16
                                       file his amended complaint by the twenty-eight-day deadline or to correct the
                                  17
                                       aforementioned deficiencies outlined above will result in the dismissal of this action without
                                  18
                                       prejudice.
                                  19
                                              3.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court
                                  20
                                       informed of any change of address and must comply with the Court’s orders in a timely fashion.
                                  21
                                       Pursuant to Northern District Local Rule 3-11, a party proceeding pro se whose address changes
                                  22
                                       while an action is pending must file a notice of change of address promptly, specifying the new
                                  23
                                       address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail
                                  24
                                       directed to the pro se party by the Court has been returned to the Court as not deliverable, and
                                  25
                                       (2) the Court fails to receive within sixty days of this return a written communication from the pro
                                  26
                                       se party indicating a current address. See L.R. 3-11(b).
                                  27
                                              4.      The Clerk is directed to correct Defendant Garcia’s title and the first initial of the
                                  28
                                                                                          6
                                          Case 4:20-cv-07460-YGR Document 11 Filed 04/13/21 Page 7 of 7




                                   1   first name from “Sheriff F. Garcia” to “Correctional Officer J. Garcia.” See Dkt. 1 at 1-2.

                                   2          5.      The Clerk shall send Plaintiff a blank civil rights complaint form along with his

                                   3   copy of this Order.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 13, 2021

                                   6                                                   ______________________________________
                                                                                       JUDGE YVONNE GONZALEZ ROGERS
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
